 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 States Trucking, Incorporated and United MineWorkers of America. Cases 14-CA-9688, 14-CA-9700, and 14-CA-9714September 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 17, 1977, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed limitedexceptions and a motion for leave to join successoremployer. tPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge,3to modify his Remedy,4and to adopt hisrecommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, 3 States Trucking, Incorporated, Grandview,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:i. Substitute the following for paragraph l(b):"(b) Threatening its employees with removal ofoperations, discharge, loss of benefits, or otherreprisals for engaging in union activities, andinterrogating them about these activities."2. Insert the following as paragraph l(c) andreletter the following paragraph accordingly:"(c) Failing to recall strikers to their former orsubstantially equivalent jobs as these jobs becomeavailable."3. Substitute the attached notice for that of theAdministrative Law Judge.General Counsel in his motion asserts that Southern Illinois MineralsCorporation is a successor employer to 3 States Trucking, Incorporated, andmoves for leave to join Southern Illinois Minerals Corporation as a party tothis proceeding. In the absence of any opposition thereto. General Counsel'smotion is hereby granted.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to232 NLRB No. 45credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.We note that the Administrative Law Judge at one point in his Decisioninadvertently attributes the remark "A union man will never be able to workat my mine. I'll weed them out one at a time" to Supervisor Shingleton,when it is clear, as he found elsewhere, that the remark was made bySupervisor Franklyn.3 The General Counsel excepted to certain parts of the AdministrativeLaw Judge's recommended Order and notice to employees. We find ment inthese exceptions. The recommended Order and notice have been modifiedaccordingly.4 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods prorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employees because of theirconcerted activities for mutual aid and protection,or their union activities.WE WILL NOT threaten our employees withremoval of operations, discharge, loss of benefits,or other reprisals for engaging in union activities,or interrogate them about these activities.WE WILL NOT fail to recall strikers to theirformer or substantially equivalent jobs as thesejobs become available.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed by the National LaborRelations Act.WE WILL offer reemployment to John Fischerand William Avery and WE WILL pay them forlosses suffered as a result of our having discrimi-nated against them.3 STATES TRUCKING,INCORPORATEDDECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Murphysboro and Carbondale, Illinois, onDecember 14, 15, and 16, 1976, based on charges filed onOctober 12, 18, and 26, 1976, and a complaint issuedNovember 19, 1976, alleging that Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended. The General Counsel and Respondenthave filed briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:242 3 STATES TRUCKING, INCORPORATEDFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent is an Indiana corporation engaged in thebusiness of owning and operating coal mines, with itsprincipal office at Grandview, Indiana, and other places ofbusiness in the States of Illinois and Indiana. During theyear 1976, it both received and shipped goods andequipment valued in excess of $50,000 from and to pointsoutside the States of Illinois and Indiana. I find, asRespondent admits, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. United Mine Workers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that Respondent violated Section8(a)(l) by the conduct of management officials andSupervisors Franklyn, Shingleton, and Burks, in threaten-ing employees with discharge for supporting the Union,threatening plant closure or moving if the Union wassuccessful, threatening the loss of employee "royaltychecks" if the Union was successful, telling an applicant foremployment he had to "drop" his union card before beinghired, and telling employees they would be discharged for"talking union." The complaint also alleges that Respon-dent violated Section 8(a)(3) by refusing to reinstate strikerWilliam Avery to his former job, and by dischargingemployees John Fisher and Frank Mabry because of theirunion activities.With respect to the 8(aXl1) allegations, in each and everyinstance the testimony of the General Counsel's witness orwitnesses was denied by the asserted perpetrator, so thatonly by resolving credibility can the 8(aXl1) question beanswered. With respect to the refusal to recall Avery, thefacts are not in any material dispute, the questions beingprimarily one of law. Finally, with respect to the dischargesof Mabry and Fisher, although there are some differencesbetween the testimony of the General Counsel's andRespondent's witnesses requiring resolution, the rootquestion is Respondent's motivation in effecting thedischarges, and credibility does not loom large in makingthe necessary determinations.B. The Refusal to Reinstate AveryWilliam Avery had been employed by Respondent forabout 3 weeks in September 1975, as a helper on anexploratory drill. On September 29, he joined the Union'sstrike.tThereafter, on November 20, the Union made anunconditional offer to return to work. At that time, Avery'sjob as a helper on the exploratory drill was not open. Iti The Company at the hearing and in its brief contended that the strikeitself was unlawful (in violation of Sec. 8(bX7)(C) of the Act), and thereforethat Avery was not protected. The predicate for this contention was acompanion case heard by me in which the General Counsel alleged that thestrike was unlawful. As that case has since been withdrawn, there is now nobasis for Respondent's contention in this respect.became open on August 20, 1976, and Respondent hired anew employee, Peterman, to fill it. On its face, hiringPeterman rather than Avery violated Section 8(a)(3) of theAct. Respondent contends, however, that it hired Petermanrather than recalling Avery because Peterman "wasconsidered a more qualified man," and that the job had"added responsibilities" that required the extra qualifica-tions posed by him. Respondent also contends that it didnot have a "discriminatory motivation" in refusing torehire Avery. I do not regard such a motivation asnecessary to a finding of a violation, for if in fact Averyshould have been reinstated, Fleetwood and Laidlaw2makeunnecessary any specific evidence of unlawful motivation.The General Counsel also contends, alternatively, that,even assuming Avery was not entitled to be recalled to hisformer position, he was entitled to recall as a laborer when,also on August 20, Respondent hired three laborers whohad never before worked for the Company.The principal "changes" in the exploratory drill opera-tion, as testified to by General Manager James Burks, arethat a larger truck is now used, and that a "dozer" is hauledalong with the drill rig to clear areas into which a drill mustbe moved. The testimony of Avery shows, and some of thetestimony of Burks seems to contradict, that the operationof the larger truck was essentially no different from that ofthe smaller truck, and that Avery could handle that aspectof the "change." Avery stated that he was not qualified tooperate a dozer (Peterman was), but there is no clearshowing in the record that the helper, rather than the "leadman" (operating the exploratory drill was a two-man job)had to be proficient on the dozer.3Furthermore, it seemsobvious that Respondent would not have discharged Averyfor the lack of dozer-operating ability had he remained onthe job. The fact that Peterman may have been "morequalified" is thus no basis for failing to recall Avery. Acompany cannot refuse reinstatement to a striker otherwiseentitled thereto merely because a "better man" is available.Even if Respondent is correct, contrary to my finding, thatAvery was not, on August 20, qualified for the drillerhelper job as then constituted, the General Counsel iscorrect in contending that he was entitled at least to beoffered one of the laborer jobs filled on that day with threenew men. So the violation of Section 8(aX3) in not recallingAvery is crystal clear, and only the quantum of backpaymight be affected if the failure to recall Avery to the drillerhelper position from which he went on strike was excusedbecause of the dozer equipment being added to the drill rigand truck formerly used. I find, accordingly, that Respon-dent violated Section 8(a)(3) and (I) of the Act by failing torecall Avery to work on August 20, 1976.2 N.LR.B. v. Fleerwood Trailer Co., Inc.. 389 U.S. 375 (1967). andLaidlaw Corporation, 171 NLRB 1366 (1968). enfd. 414 F.2d 99 (C.A. 7.1969).3 Burks' testimony that "it was necessary that the man that was workingwith the driller be able to have the ability to operate a dozer" does notexplain why the driller himself could not operate the dozer.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Alleged 8(a)(1) ViolationsCredibilityWith the exception of Mabry and Fisher, the allegeddiscriminatees herein, the General Counsel's witnesses hadno particular axe to grind. Some of them were stillemployed by Respondent at the time of the hearing. One,Sanders, was a "close friend" of Supervisor Franklyn, whohad hired him. Their testimony did not appear to becontrived, carried a "ring of truth," and is credited over theflat denials of Respondent's witnesses Shingleton andFranklyn. As a particular example demonstrating the basisfor my credibility resolutions, consider the conflict betweenthe testimony of employee Darrell Sanders and Superinten-dent Nathan "Sonny" Franklyn. As noted above, Sanderswas still working for the Company at the time of thehearing and was a good friend of Franklyn's. He testifiedthat on November 28 he was having lunch with Franklynin the trailer (used as an office), and that Franklynindicated his feelings about certain employees "he wasn'tespecially fond of.. .for their feelings about the union...." Franklyn then pulled out the timecards, which wereadmittedly kept in the trailer, said, "Well, let's take a votehere," started to separate the cards into "union" and "non-union" supporters, and ended up counting 11 against and 7for the Union. The employees in the bottom seven cards,those for the Union in Franklyn's estimation, Franklyncalled his "shit list," and said he would "never forgetthem." On cross-examination, Sanders seemed particularlycandid, stating that he started the conversation withFranklyn, asking Franklyn if he thought the employeeswould go on strike, and that he also asked Franklyn why hethought the employees would not "go union." Sanders alsostated that he never heard Franklyn use the term "shit list"at any other time. Franklyn flatly denied showing Sandersany timecards of people he believed were for or against theUnion, as well as denying that he used the term "shit list."It is not conceivable to me that Sanders, a friend ofFranklyn, hired by him and still working for him, wouldhave made up the incident in question. There is nothing inthe record to indicate that Sanders had attended unionmeetings, or was even in favor of the Union.4There is thusno reason at all for him to have manufactured thisrelatively minor incident. Franklyn's flat denial that itoccurred must therefore be discredited, and his other flatdenials of the testimony of Charles Johnson, WayneHelberg, Frank Mabry, and John Fisher concerning other8(aX1) statements attributed to him also falls. Withoutdetailing any of the testimony involved, the aforesaidreasons for resolving credibility apply equally to theconflicts between Supervisor Shingleton and employeewitnesses Erskine Rich, Tim Ward, Mabry, and Fisher.With respect to a final 8(aXl) allegation, involvingRespondent's general manager, James Burks, and employ-ee Tim Ward, the conflict in testimony is minor in nature.According to Ward, when he was interviewed by Burks fora job with Respondent, and Ward told Burks his prior4 Franklyn's own testimony was that he asked Sanders if the latterwanted to go to the union meeting being held that afternoon, and Sandersreplied, "Well. I don't know."I Ward had testified that when Burks told him he would have to drop hisexperience had been at a company called Consolidated, atits No. 5 Mine (a UMWA mine), Burks asked Ward if hehad a union card and, when Ward said that he did, toldWard he would have to "drop it before he could hire mebecause they didn't hire Union men." Burks did notspecifically deny asking Ward whether he had a unioncard; he stated, "I don't know that I questioned theindividual. I was told by the individual that he had beenworking at a mine who I know, by general knowledge, tobe a union mine." He further testified that he told Ward,"We are operating ... as a nounion mine," and that Wardthen replied, "Well, it doesn't make any difference to me.I'll turn my card in."5As stated earlier, there is no greatdifference between the testimony of the two witnesses, bothof whom impressed me as candid and honest. Burks' owntestimony makes clear, as the General Counsel contends,that he was conveying to Ward the notion that "being aUMWA member would be a barrier to obtaining a job withthree States." And Ward's own testimony makes clear thatWard knew this, and that at least in his belief the Unionwould not let him work for a nonunion company, unless hedropped his card. In these circumstances, I do not believeany questioning that occurred was coercive in nature, anddo not find a violation of the Act as to this incident. As toall the other incidents, which I detail below, the facts speakfor themselves and establish violations of Section 8(aXl1) ofthe Act. These incidents, including the supervisor orofficial involved, and the employee or employees whotestified thereto, follow:1. Sonny Franklyn, about August 10, told employeeHelberg, after saying to him, "I don't know why you guyswant a union," "I think we treat you pretty nice myself. Ifthe Union gets in, we will move away."2. Shingleton told employee Erskine Rich that "theguys who were going around causing trouble and talkingabout getting a union would be weeded out," and that "theones that went along with the company, that they wouldtake care of them."3. Franklyn, when interviewing Mabry for the latter'semployment with the Company, asked Mabry how he feltabout the Union. When Mabry replied that he could workeither way, whatever suited Franklyn, Franklyn said that"the company had been broke by the union at one timeand they wouldn't be broke again."4. On either August 8 or 15, Franklyn told Fisher that"if the company ever goes union, they'll pack up and leaveand move to Wyoming." Franklyn added that "A unionman will never be able to work at my mine. I'll weed themout one at a time."5. About September 6, Franklyn came out of his office(in the trailer) and walked over to a group of men, saying,"I want you all to hear this. Anyone found talking aboutunion activity will be immediately discharged, and thisincludes the lunch hour."6. As noted above, Franklyn, about November 28,pulled a bunch of timecards, separating them into unionand nonunion, and giving employee Sanders a count of IIUMWA card, he (Ward) said, "Yes," adding, and it is not clear whether thiswas his view expressed at the hearing or his response to Burks, "You know Ihave to forfeit anyway because the union wouldn't let me work for a non-union company."244 3 STATES TRUCKING, INCORPORATEDnonunion and 7 union employees, going on to say that thebottom 7 were troublemakers, and that he would lay themoff if he had a chance, and that these 7 were on his "shitlist."7. Ward, Fisher, and Mabry testified that on numerousoccasions Supervisor Shingleton told them that, if theUnion came in, the Company would pack up and move,and that was why he was living in a motel. He also toldFisher and Mabry that, if the Union came in, theemployees would lose their royalty checks. Shingleton alsosaid, on a number of occasions, that neither he norFranklyn could work with union men, and that theCompany would move to Indiana if it was forced to gounion.I find that, by the foregoing conduct, Respondent hasviolated Section 8(a)(l) of the Act.D. The Alleged 8(a)(3) ViolationsFrank Mabry and John Fisher were discharged onOctober 7, 1976, the discharges arising out of an incident inwhich two half sticks, rather than the one half-stick perinstructions, were placed in a hole preparatory to adynamite "shot" to be made. The testimony is conflictingas to exactly what occurred. According to Fisher, Shingle-ton told him to help Mabry pack the holes, Mabry having alittle earlier been sent down to help Supervisor Jack Dyerdo the same thing. In each instance, the employeeprotested lack of knowledge about dynamite, and Shingle-ton instructed them to perform the work or go home.Fisher cut a stick of dynamite in half, and placed it in anexplosive bag, handing the other half stick to Mabry, withShingleton and Dyer standing by watching. Shingleton andDyer then left. Fisher and Mabry loaded two more holesand were working on a fourth when Shingleton, Dyer, anddrag-line operator Harold Yates returned to where Mabryand Fisher were working. Shingleton asked Fisher, "Howmany sticks of dynamite did you put in that sack?" Fisherresponded, "I put half a stick in just like you told me to."Shingleton then told Fisher he was lying. Shingleton askedMabry the same question, but Fisher does not recallhearing Mabry's answer. Shingleton then told Fisher topull the sack out of the hole.6Fisher did so. Shingletonstarted examining the sack, and while he was doing so, theother half stick of dynamite fell out of it. Shingleton thentold both men they were fired for lying to him. Mabry thengrabbed Fisher, said, "Come on, John, let's go," and theydid so.Fisher testified that he did not know at the time how theextra half stick got in the bag, but that Mabry told himlater that it was he who put it there. Fisher subsequentlystated, during cross-examination, that neither Shingletonnor Dyer told him not to put the other half stick ofdynamite in the holes. Mabry's testimony is substantiallythe same as Fisher's, except that he testified that he said toShingleton after the second half-stick of dynamite made itsappearance, "John Fisher didn't lie. He put the half stick injust like he said."` The dynamite stick was placed in a sack of explosives before beinglowered into (he hoe and tamped.Shingleton testified that he told Fisher and Mabry to put"just a half a stick and a half a bag of ammonia nitrate,that's all I want," into each hole. He and Dyer left to checksomething, and when they returned, after about 5 minutes,Fisher and Mabry were loading a bag of ammonia nitrate,and they "were grinning." Shingleton asked Fisher howmuch dynamite he had there, and Fisher said, "Just a half astick, Ray, just like you said." Shingleton then asked Fisherto pull the bag out of the hole, and as he was doing soShingleton "looked at both of them and Frank Mabry justrolled his eyes back." Shingleton started to feel around inthe bag, and finally felt the other half stick of dynamite. Heasked Mabry and Fisher why they lied, and they "shruggedand just dropped their head." He then told them that hewas letting them go, saying, "I can't use guys that I can'tturn my back 5 minutes on." Asked further on directexamination, "What was the reason why you fired boththese men?" Shingleton replied, "Because they just outrightlied to me, just standing there and lying, and they'd donethis sort of thing before. You know, work was just a joke tothem." On cross-examination, Shingleton was again asked."What is the exact reason for your discharge of Mabry andFisher?" and replied, "That they did not follow myinstructions." To "Is there any other reason?" he added,"Just that the instructions that they hadn't followed priorto that. Just that they would not follow instructions, period,up to the dismissal. And I'd had it. That was about the laststraw for me. I'd just had it with them." Shingleton alsotestified to previous work deficiencies on the part of bothFisher and Mabry, and to having warned them about theirwork, testimony confirmed by both employees.The General Counsel claims that the incident in questionwas only a pretext, and that Respondent's real reason fordischarging Fisher and Mabry was their union sympathiesand activities. In Fisher's case, these union activitiesconsisted of attending three union organizational meetings,and putting UMWA stickers on his vehicles which hedrove to work. In Mabry's case, they also consisted ofattending three union meetings, and in talking withemployees on the job about the Union, saying he was "forit." Mabry was asked by Franklyn the day before he beganworking for Respondent how he felt about the Union, andreplied, as noted above, "I can work either way. Whateversuits you, suits me." Shingleton, also as noted above, askedhim on several occasions how he felt about the Union. andhow the men felt about it. Mabry's answer was noncommit-tal. Fisher had been told by Shingleton, as had otheremployees, that the Company would move if the Unioncame in. Shingleton also told Fisher that "A union manwill never be able to work at my mine. I'll weed them outone at a time," and that men would lose their royaltychecks if the Union was voted in. On one occasion,according to Fisher, Shingleton said to him "You damnunion lover," after Fisher left Shingleton holding a boardand went to eat dinner, despite Shingleton having askedhim to stay and finish helping.There are several puzzling aspects of the October 7incident that the testimony does not fully resolve. It is notcompletely clear, for example, whether the hole in which245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe two half-sticks were loaded by Fisher and Mabry wasdone before Shingleton and Dyer left the area, or was thelast hole loaded, which Fisher and Mabry were doing whenShingleton and Dyer returned.7It is possible that Shingle-ton saw the two half-sticks being put in, left, and thendecided to confront Mabry and Fisher when he returned,for Shingleton's explanation that he suspected what hadhappened based on Fisher and Mabry "grinning" when hereturned seems rather farfetched. For a "grin" to leadShingleton to the precise hole, and to have him "suspect"(even though correctly) precisely what had been done,without any background, for Fisher and Mabry had neverperformed this type of dynamite loading before, is a bitmore than I can swallow. The fact does remain, however,that the second half-stick was put into the hole, and that itwas flatly contrary to Shingleton's instructions.8The offense involved seems to me to be rather a seriousone, not merely a failure to follow some minor order thatwas of little consequence or significance. All the testimony,including that of Shingleton, Dyer, Mabry, Fisher, andYates, was to the effect that Mabry admitted, afterShingleton pulled out the extra half-stick, having put it in,saying that it was his fault, and that Fisher had not lied(after Shingleton accused both employees of lying). Neitherat the time of the incident nor at the hearing did Mabryexplain why he put the extra half-stick in the bag. TheGeneral Counsel's attempt to attribute this to the employ-ees' lack of experience in working with dynamite does notfurnish any rational explanation, for a flat instruction tothe men to use only one half-stick in each bag couldcertainly be understood even by men with no experience.Based on his own testimony, Mabry's union activities wereto attend three meetings and talk to other employees. Thereis no particular reason to assume that Respondent, orShingleton, Respondent's supervisor, regarded him as aproponent of the Union. And his own testimony was, asnoted above, that he could "go either way." In the light ofMabry's rather limited union activities, his admission thathe put the second half-stick of dynamite in the bag, as wellas his failure to protest at the time, and the fact thatimmediately after Shingleton said to Mabry and Fisher"Both of you are fired for lying. I can't work with youbecause you lied to me," Mabry (in Fisher's words)"grabbed ahold of me and he said, 'Come on, John, let'sgo,' " I am convinced not only that his discharge waswarranted, but that it was not attributable to his unionactivities.Fisher, on the other hand, did nothing wrong. His ownreactions, when Shingleton and Dyer returned, indicate tome that he did not know Mabry had put the second stick ofdynamite into the bag, for he responded to Shingleton thathe had put in "just half a stick, Ray, just like you said." Iam convinced, in Fisher's case, that Shingleton seized uponthe incident in question as a pretext to rid the Company ofan employee it believed to be a strong protagonist for theUnion. I believe that Shingleton could not have avoidedseeing the UMWA bumper stickers on Fisher's vehicles,and do not credit Shingleton's denials in this respect. I also7 Mabry's and Fisher's testimony suggest that Shingleton and Dyer werepresent when the two half-sticks were put in the bag; Shingleton's andDyer's testimony pointed the other way.credit Fisher that Shingleton, on the occasion of Fisherwalking away from him when Shingleton asked him tocontinue helping set the 16-foot post, called Fisher a"damn union lover." Shingleton knew because Mabry toldhim that Mabry put the stick in. Respondent witnessHarold Yates also testified that Mabry said, "Well, I put itthere. It is my fault." I agree with the General Counsel'sstatement in his brief that "The logical consequence ofMabry's action would be for him to be discharged."(Emphasis supplied.) And I have concluded that this"logical consequence," which did follow, was not aviolation of the Act. But it was not at all a logicalconsequence for Fisher to be discharged because ofMabry's admitted misconduct, and I therefore concludethat Respondent did violate Section 8(a)(3) and (1) of theAct by discharging Fisher.As indicated above, I was not at all satisfied withShingleton's "explanation" of why he checked out theparticular bag when he returned to the location where theholes were being loaded. I am inclined to believe that hesaw Mabry put the second stick in the hole before he left,decided to go away, then return and fire both men in orderto get rid of Fisher. Had he taken immediate action beforeleaving, obviously he would have had no excuse for firingFisher. Although this is speculative, the fact that Fisherwas "not guilty" is not, the fact that Mabry admitted hisown guilt is not, and the fact that Shingleton knew ofFisher's union activities and sympathies is not. Thespeculation merely provides a possible explanation for thesequence of events; it is not necessary to the conclusion,which I have reached, that Respondent discriminatorilydischarged Fisher.CONCLUSION OF LAWBy discharging John Fisher because of his unionactivities, by failing to reinstate striker William Avery, bythreatening employees with reprisals because of their unionactivities, and by interrogating them about those activities,Respondent has engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and (3)and 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices, that it offer reinstatement toJohn Fisher and William Avery with backpay, computedas provided in F. W. Woolworth Company, 90 NLRB 289(1950), and with interest as prescribed in Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and take certainaffirmative action in order to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:8 As noted above, Fisher's own testimony was that he replied toShingleton's question how much dynamite was put in with "Just half a stick,Ray,just like you said."246 3 STATES TRUCKING, INCORPORATEDORDER9The Respondent, 3 States Trucking, Incorporated,Grandview, Indiana, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees because they have engaged in concertedactivities or union activities.(b) Threatening its employees with reprisals for engagingin union activities, and interrogating them about theseactivities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsprotected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer John Fisher and William Avery immediate andfull reinstatement to their former jobs or, if these jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.have suffered, in the manner set forth in the section hereofentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its places of business in Indiana and Illinoisand any other locations where notices to its employees arecustomarily posted copies of the attached notice marked"Appendix." 'o Copies of the notice, on forms provided bythe Regional Director for Region 14, shall be signed by anauthorized representative of the Company and postedimmediately upon receipt thereof and maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places at all locations where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Company to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."247